DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 7/5/2022 is acknowledged.  
3.	Claims 1-9 have been cancelled.
4.	Claims 10-29 are pending in this application.
5.	Claims 24-29 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 15-20 remain withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected without traverse of Group 1 (claims 10-23) and elected without traverse of an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine, sodium chloride as an osmotic agent, sodium hydroxide as a pH regulator, and without both a bacteriostatic or antimicrobial agent and a viscosity modifying agent as species of ophthalmic pharmaceutical composition in the reply filed on 12/3/2021.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to an ophthalmic pharmaceutical composition comprising about 0.1-10% (w/v) L-alanyl-L-glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes, wherein administration of the ophthalmic pharmaceutical composition to a subject results in one or more of an increase in goblet cell density, improved corneal epithelial barrier function, reversal of corneal damage, an reduction in ocular surface epithelial cell apoptosis, improvement to the symptoms of dry eye disease (DED), and an increase in tear secretion.  A search was conducted on the elected species; and prior art was found.  Claims 15-20 remain withdrawn from consideration as being drawn to non-elected species.  Claims 10-14 and 21-23 are examined on the merits in this office action. 

Non-compliant Amendment
7.	The claim filed on 7/5/2022 is a non-compliant amendment.  In the claim filed on 7/22/2020, claim 11 recites "The pharmaceutical composition according to claim 10, wherein the concentration of L-Alanyl-L-Glutamine is 0.1-10% (w/v) of the composition".  Claim 11 has been amended in the claim filed on 7/5/2022.  However, Applicant fails to show the text of the deleted matter.  Applicant is required to correct this error (see MPEP § 714).  

Withdrawn Objections and Rejections
8.	Objection to claim 10 is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 10 and 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al (US 2010/0227013 A1), and as evidenced by the Ophthalmic Preparations document (from https://pharmlabs.unc.edu/labs/ophthalmics/isoosmo.htm, 2016, pages 1-2, cited and enclosed in the previous office action) is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claims 10, 12 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al (US 2013/0225684 A1, filed with IDS), and as evidenced by the Osmolality (Blood) document (enclosed pages 1-5, accessed 1/5/2022, from https://www.urmc.rochester.edu/encyclopedia/content.aspx?contenttypeid=167&contentid=osmolality_blood), Vitello et al (Journal of Veterinary Medicine, 2015, pages 1-4) and Potvin et al (Clinical Ophthalmology, 2015, 9, pages 2039-2047) is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Objections
11.	Claim 11 remains objected to for the following minor informality: Applicant is suggested to amend the term "L-Alanyl-L-Glutamine" recited in instant claim 11 as "L-alanyl-L-glutamine".  

Response to Applicant's Arguments
12.	Applicant fails to address this objection to claim 11.  Therefore, the objection is deemed proper and is hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	(Revised due to Applicant’s amendment to the claim) Claims 10-14 and 21-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (EBioMedicine, 2017, 16, pages 292-301, cited and enclosed in the previous office actions) in view of Scheppach et al (GASTROENTEROLOGY, 1994, 107, pages 429-434, cited and enclosed in the previous office actions), the Ophthalmic Preparations document (from https://pharmlabs.unc.edu/labs/ophthalmics/isoosmo.htm, 2016, pages 1-2, cited and enclosed in the previous office actions), Story et al (Anaesth Intensive Care, 2000, 28, pages 287-292, cited and enclosed in the previous office action), the Measuring pH of Ophthalmic Solutions document (cited and enclosed in the previous office action, from https://blog.hannainst.com/measuring-ph-of-opthalmic-solutions/, 9/2015, pages 1-2), the Chemicals Used for pH Adjustment document (from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, 3/4/2013, pages 1-2, cited and enclosed in the previous office action) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34, cited and enclosed in the previous office action).
The instant claims 10-14 and 21-23 are drawn to an ophthalmic pharmaceutical composition comprising about 0.1-10% (w/v) L-alanyl-L-glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes, wherein administration of the ophthalmic pharmaceutical composition to a subject results in one or more of an increase in goblet cell density, improved corneal epithelial barrier function, reversal of corneal damage, an reduction in ocular surface epithelial cell apoptosis, improvement to the symptoms of dry eye disease (DED), and an increase in tear secretion.
Zhang et al, throughout the literature, teach glutamine catabolism (glutaminolysis) through TCA cycle generates a large fraction of the ATP needed to maintain corneal endothelium (CE) function; and there is a direct link between glutamine metabolism and developmental and degenerative neuronal diseases, which suggests an approach for protecting the CE during ophthalmic surgeries, for example, Abstract.  Zhang et al further teach glutamine supplementation for corneal endothelium protection and functional support could be used clinically during and after ophthalmic procedures; and glutamine supplementation may provide a way to increase and possibly more quickly reactivate CE pump function after cataract surgery and corneal transplant, for example, page 299, left column, the 2nd paragraph.  Therefore, in view of the teachings of Zhang et al as a whole, one of ordinary skilled in the art would understand and reasonably expect an ophthalmic pharmaceutical composition comprising glutamine as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures.
The difference between the reference and instant claims 10-14 and 21-23 is that the reference does not teach an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine, sodium chloride as an osmotic agent, sodium hydroxide as a pH regulator, and without both a bacteriostatic or antimicrobial agent and a viscosity modifying agent as the elected species of ophthalmic pharmaceutical composition; and the ophthalmic pharmaceutical composition recited in instant claims 10-14 and 21-23. 
However, Scheppach et al teach various issues with Gln supplementation, such as stability and so on; and such drawbacks can be overcome by the use of the stable and highly soluble dipeptide L-alanyl-L-glutamine (Ala-Gln), for example, page 429, right column, the 1st paragraph.  Therefore, in view of the combined teachings of Zhang et al and Scheppach et al, it would have been obvious to one of ordinary skilled in the art to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln) as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures.     
Furthermore, the Ophthalmic Preparations document teaches that iso-osmotic ophthalmic solutions do not damage tissue or produce pain when administered, for example, page 1, the 3rd paragraph in Section "Iso-osmoticity and Isotonicity".  The Ophthalmic Preparations document further teaches a 0.9% solution of NaCl (normal saline) is iso-osmatic with blood and tears; the most widely used method to adjust isotonicity (a term used interchangeably with iso-osmoticity) of pharmaceutical composition is using sodium chloride; and how to calculate the amount of NaCl required to make an isotonic (a term used interchangeably with iso-osmotic) ophthalmic pharmaceutical composition, for example, page 1, the 2nd and 4th paragraphs in Section "Iso-osmoticity and Isotonicity"; and pages 1-2, Section "sample calculation".  Therefore, in view of the combined teachings of Zhang et al, Scheppach et al and the Ophthalmic Preparations document, it would have been obvious to one of ordinary skilled in the art to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln) and 0.9% solution of NaCl (normal saline) as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes.  
In addition, Story et al teach the calculated pH of 0.9% saline is 5.61 at 20°C; the median pH of the prepared 0.9% saline samples is 5.47; and the acidity is likely due to the formation of carbonic acid from dissolved atmospheric carbon dioxide, for example, Abstract; and page 287, right column, the 1st paragraph.
And, the Measuring pH of Ophthalmic Solutions document teaches that normal tears have a pH of approximately 7.2 to 7.4; introduction of an ophthalmic solution outside of this range will cause discomfort and irritation; and ideally, ophthalmic solutions would have a pH mimicking natural tears, for example, page 2, the 1st and 2nd paragraphs. 
The Chemicals Used for pH Adjustment document teaches that a base is required to neutralize an acid; and sodium hydroxide is one of the commonly used bases for pH adjustment, for example, page 1, the 3rd paragraph; and page 2, Section "Bases".  
Therefore, in view of the combined teachings of Story et al, the Measuring pH of Ophthalmic Solutions document and the Chemicals Used for pH Adjustment document, it would have been obvious to one of ordinary skilled in the art to add sodium hydroxide as a pH regulator to the ophthalmic pharmaceutical composition developed from the combined teachings of Zhang et al, Scheppach et al and the Ophthalmic Preparations document above, and develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln), NaCl and sodium hydroxide as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes, and wherein the composition has a pH of approximately 7.2 to 7.4.  It reads on an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine, sodium chloride as an osmotic agent, sodium hydroxide as a pH regulator, and without both a bacteriostatic or antimicrobial agent and a viscosity modifying agent as the elected species of ophthalmic pharmaceutical composition.
Furthermore, Tanguay teaches that in the field of clinical development, the dosage concentration plays important roles in the designing of a safe and efficient phase I clinical trial, for example, pages 2, 7, 15 and 16.  Therefore, in view of the teachings of Tanguay, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of L-alanyl-L-glutamine in the ophthalmic pharmaceutical composition, including the concentration recited in instant claim 10 and/or 11.  
In addition, one of ordinary skilled in the art would have been motivated to optimize the amount/concentration of NaCl as an osmotic agent, including the amount/concentration recited in instant claim 14, because the Ophthalmic Preparations document teaches how to calculate the amount of NaCl required to make an iso-osmotic ophthalmic solution.  
And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (see MPEP § 2144.05 II).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln), NaCl and sodium hydroxide as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes, wherein the concentration of L-alanyl-L-glutamine is 0.1-10 (w/v) such as 0.1-5 (w/v) of the composition, and the concentration of NaCl is 0.01-3% (w/v) of the composition, and wherein the composition has a pH of approximately 7.2 to 7.4.
With regards to the limitation "wherein administration of the ophthalmic pharmaceutical composition to a subject results in one or more of an increase in goblet cell density, improved corneal epithelial barrier function, reversal of corneal damage, an reduction in ocular surface epithelial cell apoptosis, improvement to the symptoms of dry eye disease (DED), and an increase in tear secretion" recited in instant claim 10, the ophthalmic pharmaceutical composition developed from the combined teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization is an ophthalmic pharmaceutical composition comprising about 0.1-10% (w/v) L-alanyl-L-glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes.  And as evidence by instant drawings, administering to a subject an ophthalmic pharmaceutical composition comprising about 0.1-10% (w/v) L-alanyl-L-glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes results in an increase in goblet cell density, improved corneal epithelial barrier function, and an increase in tear secretion (see Figures 1-3 of instant application).  Therefore, the ophthalmic pharmaceutical composition developed from the combined teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization would necessarily have the same properties and functionality of the ophthalmic pharmaceutical composition disclosed in instant Figures 1-3.  Thus, administering to a subject the ophthalmic pharmaceutical composition developed from the combined teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization results in an increase in goblet cell density, improved corneal epithelial barrier function, and an increase in tear secretion.  Furthermore, the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
One of ordinary skilled in the art would have been motivated to combine the teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln), NaCl and sodium hydroxide as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes, wherein the concentration of L-alanyl-L-glutamine is 0.1-10 (w/v) such as 0.1-5 (w/v) of the composition, and the concentration of NaCl is 0.01-3% (w/v) of the composition, and wherein the composition has a pH of approximately 7.2 to 7.4, and wherein administration of the ophthalmic pharmaceutical composition to a subject results in an increase in goblet cell density, improved corneal epithelial barrier function, and an increase in tear secretion, because Scheppach et al teach various issues with Gln supplementation, such as stability and so on; and such drawbacks can be overcome by the use of the stable and highly soluble dipeptide L-alanyl-L-glutamine (Ala-Gln).  Therefore, in view of the combined teachings of Zhang et al and Scheppach et al, it would have been obvious to one of ordinary skilled in the art to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln) as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures.  The Ophthalmic Preparations document teaches that iso-osmotic ophthalmic solutions do not damage tissue or produce pain when administered.  The Ophthalmic Preparations document further teaches a 0.9% solution of NaCl (normal saline) is iso-osmatic with blood and tears; the most widely used method to adjust isotonicity (a term used interchangeably with iso-osmoticity) of pharmaceutical composition is using sodium chloride; and how to calculate the amount of NaCl required to make an isotonic (a term used interchangeably with iso-osmotic) ophthalmic pharmaceutical composition.  Therefore, in view of the combined teachings of Zhang et al, Scheppach et al and the Ophthalmic Preparations document, it would have been obvious to one of ordinary skilled in the art to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln) and 0.9% solution of NaCl (normal saline) as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes.  And, in view of the combined teachings of Story et al, the Measuring pH of Ophthalmic Solutions document and the Chemicals Used for pH Adjustment document, it would have been obvious to one of ordinary skilled in the art to add sodium hydroxide as a pH regulator to the ophthalmic pharmaceutical composition developed from the combined teachings of Zhang et al, Scheppach et al and the Ophthalmic Preparations document above, and develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln), NaCl and sodium hydroxide as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes, and wherein the composition has a pH of approximately 7.2 to 7.4.  Furthermore, Tanguay teaches that in the field of clinical development, dosage concentration plays important roles in the designing of a safe and efficient phase I clinical trial.  Therefore, in view of the teachings of Tanguay, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of L-alanyl-L-glutamine in the ophthalmic pharmaceutical composition, including the concentration recited in instant claim 10 and/or 11.  In addition, one of ordinary skilled in the art would have been motivated to optimize the amount/concentration of NaCl as an osmotic agent, including the amount/concentration recited in instant claim 14, because the Ophthalmic Preparations document teaches how to calculate the amount of NaCl required to make an iso-osmotic ophthalmic solution.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln), NaCl and sodium hydroxide as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes, wherein the concentration of L-alanyl-L-glutamine is 0.1-10 (w/v) such as 0.1-5 (w/v) of the composition, and the concentration of NaCl is 0.01-3% (w/v) of the composition, and wherein the composition has a pH of approximately 7.2 to 7.4, and wherein administration of the ophthalmic pharmaceutical composition to a subject results in an increase in goblet cell density, improved corneal epithelial barrier function, and an increase in tear secretion. 

Response to Applicant's Arguments
16.	Applicant argues that a person having ordinary skill in the art would not have been motivated to combine the teachings of the cited references and would not have had a reasonable expectation of success for the following reasons:
	First, the skilled artisan would not have been motivated, let alone have had a reasonable expectation of success, to modify the teachings of Zhang et al with the dipeptide of Scheppach et al in that "Zhang is directed to ion transport in the human corneal endothelium and Scheppach is directed to medicaments for gastroenterology. For a reference to be used in an obviousness rejection, the references cited must be analogous…ion transport in the human corneal endothelium and gastroenterology are clearly different fields of endeavor." 
	Second, "Zhang does not describe any problems or issues with Gln supplementation"; and "Zhang does not even contemplate that a different compound would be necessary or advantageous."
	Third, "claim 10 has been amended to recite "about 0.1-10% (w/v) of L-alanyl-L- glutamine." Zhang and Scheppach, alone or in combination with the other cited references, do not teach said range."
17.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner agrees that none of the cited references individually teaches or suggests the ophthalmic pharmaceutical composition recited in instant claims 10-14 and 21-23; and none of the cited references anticipates the ophthalmic pharmaceutical composition recited in instant claims 10-14 and 21-23.  However, the Examiner would like to point out that instant claims 10-14 and 21-23 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization; therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  
In response to Applicant's arguments related to analogous prior art in terms of the cited Zhang et al and Scheppach et al references, first, the Examiner would like to point out that as stated in MPEP "a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)" (see MPEP § 2141.01(a) I).  The analogous prior art analysis is not a comparison among the prior art references cited in the rejection.  Furthermore, in the instant case, Zhang et al teach using an ophthalmic pharmaceutical composition comprising glutamine as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, which meets the requirement "(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem)".  Scheppach et al teach the well-known issues with Gln supplementation, and such drawbacks can be overcome by the use of the stable and highly soluble dipeptide L-alanyl-L-glutamine (Ala-Gln).  And, in view of the teachings of Scheppach et al with regards to issues with Gln supplementation, one of ordinary skilled in the art would understand and reasonably expect that such known issues with Gln supplementation are not limited to medicaments for gastroenterology only.  Therefore, in the instant case, one of ordinary skilled in the art would understand that the cited Scheppach et al reference is reasonably pertinent to the problem faced by the inventor, which meets the requirement "(2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)".  Therefore, in the instant case, both Zhang et al and Scheppach et al meet the requirements of analogous prior art.
In response to Applicant's arguments that "Zhang does not describe any problems or issues with Gln supplementation"; and "Zhang does not even contemplate that a different compound would be necessary or advantageous.", the Examiner understands that Zhang et al do not discuss any issue with Gln supplement.  However, in the instant case, first, the Examiner would like to point out that there is no such requirement that the motivation to combine the cited prior art references needs to be from the primary reference and/or every reference cited in the rejection.  Second, as stated in Section 15 above, Scheppach et al explicilty teach various issues with Gln supplementation, such as stability and so on; and such drawbacks can be overcome by the use of the stable and highly soluble dipeptide L-alanyl-L-glutamine (Ala-Gln).  And, in view of the teachings of Scheppach et al with regards to issues with Gln supplementation, one of ordinary skilled in the art would understand and reasonably expect that such known issues with Gln supplementation are not limited to medicaments for gastroenterology only.  Therefore, in view of the combined teachings of Zhang et al and Scheppach et al, one of ordinary skilled in the art would have been motivated to use the more stable and highly soluble dipeptide L-alanyl-L-glutamine (Ala-Gln) as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures.
In response to Applicant's arguments about the amount recited in instant claim 10 and/or 11, as stated in Section 15 above, Tanguay teaches that in the field of clinical development, the dosage concentration plays important roles in the designing of a safe and efficient phase I clinical trial.  Therefore, in view of the teachings of Tanguay, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of L-alanyl-L-glutamine in the ophthalmic pharmaceutical composition, including the concentration recited in instant claim 10 and/or 11.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).  In the instant case, Applicant fails to provide any evidence and/or data to indicate the amount recited in instant claim 10 and/or 11 is critical.
Taken all these together, in view of the combined teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization as set for the in Section 15 above, one of ordinary skilled in the art would have been motivated to develop an ophthalmic pharmaceutical composition comprising L-alanyl-L-glutamine (Ala-Gln), NaCl and sodium hydroxide as a glutamine supplementation for corneal endothelium protection and functional support during and after ophthalmic procedures, wherein the ophthalmic pharmaceutical composition is an isoosmotic solution that is suitable for eyes, wherein the concentration of L-alanyl-L-glutamine is 0.1-10 (w/v) such as 0.1-5 (w/v) of the composition, and the concentration of NaCl is 0.01-3% (w/v) of the composition, and wherein the composition has a pH of approximately 7.2 to 7.4, and wherein administration of the ophthalmic pharmaceutical composition to a subject results in an increase in goblet cell density, improved corneal epithelial barrier function, and an increase in tear secretion.  
With regards to Applicant's arguments about reasonable expectation of success, in the instant case, Applicant fails to provide any evidence and/or reasoning that in view of the combined teachings of the cited prior art references with routine optimization as set for the in Section 15 above, a person having ordinary skill in the art would not have had a reasonable expectation of success to develop the ophthalmic pharmaceutical composition recited in instant claims 10-14 and 21-23.  Further clarification is required.  In addition, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
Taken all these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

19.	(Revised due to Applicant’s amendment to the claim) Claims 10-14 and 21-23 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent 7163917 B2 in view of Zhang et al (EBioMedicine, 2017, 16, pages 292-301, cited and enclosed in the previous office actions), Scheppach et al (GASTROENTEROLOGY, 1994, 107, pages 429-434, cited and enclosed in the previous office actions), the Ophthalmic Preparations document (from https://pharmlabs.unc.edu/labs/ophthalmics/isoosmo.htm, 2016, pages 1-2, cited and enclosed in the previous office actions), Story et al (Anaesth Intensive Care, 2000, 28, pages 287-292, cited and enclosed in the previous office action), the Measuring pH of Ophthalmic Solutions document (from https://blog.hannainst.com/measuring-ph-of-opthalmic-solutions/, 9/2015, pages 1-2, cited and enclosed in the previous office action), the Chemicals Used for pH Adjustment document (pages 1-2, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, 3/4/2013, cited and enclosed in the previous office action) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34, cited and enclosed in the previous office action). 
20.	The instant claims 10-14 and 21-23 are drawn to an ophthalmic pharmaceutical composition comprising about 0.1-10% (w/v) L-alanyl-L-glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes, wherein administration of the ophthalmic pharmaceutical composition to a subject results in one or more of an increase in goblet cell density, improved corneal epithelial barrier function, reversal of corneal damage, an reduction in ocular surface epithelial cell apoptosis, improvement to the symptoms of dry eye disease (DED), and an increase in tear secretion.  
21.	Claims 1-15 of US patent 7163917 B2 are drawn to a method of synthesizing alanylglutamine.  Claims 1-15 of US patent 7163917 B2 are in possession of the alanylglutamine (synonym of L-alanyl-L-glutamine) recited in instant claims 10-14 and 21-23.
22.	 The difference between claims 1-15 of US patent 7163917 B2 and instant claims 10-14 and 21-23 is that claims 1-15 of US patent 7163917 B2 do not teach an ophthalmic pharmaceutical composition comprising alanylglutamine (synonym of L-alanyl-L-glutamine) recited in instant claims 10-14 and 21-23.
	However, in view of the combined teachings of Zhang et al, Scheppach et al, the Ophthalmic Preparations document, Story et al, the Measuring pH of Ophthalmic Solutions document, the Chemicals Used for pH Adjustment document and Tanguay with routine optimization as set forth in Section 15 above, it would have been obvious to one of ordinary skilled in the art to use the alanylglutamine (synonym of L-alanyl-L-glutamine) prepared by the method recited in claims 1-15 of US patent 7163917 B2 and develop the ophthalmic pharmaceutical composition recited in instant claims 10-14 and 21-23.  
Furthermore, With regards to the limitation "wherein administration of the ophthalmic pharmaceutical composition to a subject results in one or more of an increase in goblet cell density, improved corneal epithelial barrier function, reversal of corneal damage, an reduction in ocular surface epithelial cell apoptosis, improvement to the symptoms of dry eye disease (DED), and an increase in tear secretion" recited in instant claim 10, the ophthalmic pharmaceutical composition developed above is an ophthalmic pharmaceutical composition comprising about 0.1-10% (w/v) L-alanyl-L-glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes.  And as evidence by instant drawings, administering to a subject an ophthalmic pharmaceutical composition comprising about 0.1-10% (w/v) L-alanyl-L-glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes results in an increase in goblet cell density, improved corneal epithelial barrier function, and an increase in tear secretion (see Figures 1-3 of instant application).  Therefore, the ophthalmic pharmaceutical composition developed above would necessarily have the same properties and functionality of the ophthalmic pharmaceutical composition disclosed in instant Figures 1-3.  Thus, administering to a subject the ophthalmic pharmaceutical composition developed above results in an increase in goblet cell density, improved corneal epithelial barrier function, and an increase in tear secretion.  In addition, the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP 2112.01 I).  And, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    

23.	For the same/similar reasoning and/or rational as the rejection set forth in Sections 19-22 above, instant claims 10-14 and 21-23 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of co-pending Application No. 17/461086 in view of the combined teachings of Zhang et al (EBioMedicine, 2017, 16, pages 292-301, cited and enclosed in the previous office actions), Scheppach et al (GASTROENTEROLOGY, 1994, 107, pages 429-434, cited and enclosed in the previous office actions), the Ophthalmic Preparations document (from https://pharmlabs.unc.edu/labs/ophthalmics/isoosmo.htm, 2016, pages 1-2, cited and enclosed in the previous office actions), Story et al (Anaesth Intensive Care, 2000, 28, pages 287-292, cited and enclosed in the previous office action), the Measuring pH of Ophthalmic Solutions document (pages 1-2, from https://blog.hannainst.com/measuring-ph-of-opthalmic-solutions/, 9/2015, cited and enclosed in the previous office action), the Chemicals Used for pH Adjustment document (cited and enclosed in the previous office action, pages 1-2, from https://web.archive.org/web/20130304135046/http://www.phadjustment.com/TArticles/Neutralization_Chemicals.html, 3/4/2013) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, from PharmaNet Development Group, Inc., 2010, pages 1-34, cited and enclosed in the previous office action) with routine optimization as set forth in Section 15 above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
24.	With regards to the ODP rejection over claims of US patent 7163917 B2, Applicant argues that “Applicant notes that the '917 patent, alone or in combination with the other cited references, does not teach ophthalmic pharmaceutical compositions comprising about 0.1-10% (w/v) (w/v) L-alanyl-L-glutamine, as recited in currently amended claim 10."
	With regards to the provisional ODP rejection over claims 1-8 of co-pending Application No. 17/461086, Applicant requests that this rejection be held in abeyance until the allowance of one or both of the applications.
25.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about the ODP rejection over claims of US patent 7163917 B2, as stated in Section 15 above, Tanguay teaches that in the field of clinical development, the dosage concentration plays important roles in the designing of a safe and efficient phase I clinical trial.  Therefore, in view of the teachings of Tanguay, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of L-alanyl-L-glutamine in the ophthalmic pharmaceutical composition, including the concentration recited in instant claim 10 and/or 11.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II).  In the instant case, Applicant fails to provide any evidence and/or data to indicate the amount recited in instant claim 10 and/or 11 is critical.  Therefore, the rejection is deemed proper.
Taken all these together, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Written Description
26.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


27.	Applicant is required to cancel the new matter in the reply to this Office Action.  
Claims 10-14 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.”) (emphasis in original). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claims 10-14 and 21-23 are drawn to an ophthalmic pharmaceutical composition comprising about 0.1-10% (w/v) L-alanyl-L-glutamine suspended or dissolved in an isoosmotic solution that is suitable for eyes, wherein administration of the ophthalmic pharmaceutical composition to a subject results in one or more of an increase in goblet cell density, improved corneal epithelial barrier function, reversal of corneal damage, an reduction in ocular surface epithelial cell apoptosis, improvement to the symptoms of dry eye disease (DED), and an increase in tear secretion.  
With regards to the recited "an reduction in ocular surface epithelial cell apoptosis" as a functionality and/or property of instant claimed ophthalmic pharmaceutical composition, the recited "an reduction in ocular surface epithelial cell apoptosis" has never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  

Lack of Ipsis Verbis Support
The specification is void of any literal support for "an reduction in ocular surface epithelial cell apoptosis" recited in instant claim 10.  With regards to "an reduction in ocular surface epithelial cell apoptosis" recited in instant claim 10, the instant specification fails to disclose it.  Therefore, the instant specification fails to provide literal support to "an reduction in ocular surface epithelial cell apoptosis" recited in instant claim 10.  
Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  However, in the instant case, the instant specification fails to provide any implicit or inherent support to "an reduction in ocular surface epithelial cell apoptosis" recited in instant claim 10.
Taken all these together, the instant specification fails to provide support to the limitation "an reduction in ocular surface epithelial cell apoptosis" recited in instant claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LI N KOMATSU/Primary Examiner, Art Unit 1658